DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-10, 12, 14-18 and 21-24 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection 
With respect to the last office action, Applicant amends claims, discusses the claim limitations the prior arts of record, the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments/amendments, however the PARs still meet the amended claims limitations for these reasons: Besides other disclosure, the primary PAR (PPAR or STEIN), discloses discovery program, that snoop (communicates message to initiate subscription of alert signals-wakeup process) clients to determines subscribers and non-subscribers and if not subscribes, initializes the client device to subscribe the client device to receive alert signals and new alerts signals accordingly (see [0017], [0041-0049], [0055-0060] and [0077-0080]), furthermore STEIN discloses where S6/CD receives in-band data stream in multi-formats via broadcast source for presentation on the basis of the EAS information various types CDs, decodes and processes the received signal to a desired format specific to device type on the LAN, generates a notification to all CDs (subscribers or non-subscribers) and renders the EAS accordingly; may advertising EAS messages or rendering current EAS messages and upon receiving an update or new EAS message, the CDs examines the received signal to determine if is new or update signal or if it is already displaying the EAS signal and based on the state of the signal, updates, discard, et., and renders the new EAS signal in a desired format as indicated within the received signal; CDs may receive the EAS in the desired format processed by S6; CDs further examines the current EAS signal being displayed may be stopped and discarded the EAS being rendered on the display based on the information within the received EAS signal; STEIN further discloses wherein the processing part identifies a series of the emergency alert information on a basis of identification information included in the signaling, and controls the presentation of the emergency alert information for each series that has been identified, wherein the receiving setting information includes at least a receiving setting related to a receiver of a target of the emergency alert information, a type of the emergency alert information, a priority of the emergency alert information, an event type of the emergency alert information, and a relevant area of the emergency alert information and wherein the history information includes at least a state and a display content of the emergency alert information received in the past, wherein the processing part compares information associated with the emergency alert information included in the signaling that has been received with the receiving setting information and the history information that have been recorded, and only in a case where a comparison result matches presentation conditions, the processing part presents the emergency alert information ([0076-0092], ([0131-0145] and [0154-0158]) stores history or previously received EAS, the CD examines the received EAS signal and renders accordingly (update, discard, render as new, etc.) before presentation, and discloses the server/client devices examining EAS messages (some delay or standby state) with a data streaming updating, discarding, stopping display of current EAS message to display new, updates, etc., where the EAS maybe scrolling text, rolling, video, audio, etc. where the processing part controls the presentation of the emergency alert information on a basis of the signaling, the receiving setting information ([0067-0071], [0076-0092], ([0131-0145] and [0154-0158]), stores history or previously received EAS, BUT does not clearly discuss the receiving part instructing the processing part in the standby state to start on the basis of the EAS signal start information. However, in the same field of endeavor, KIM discloses a receiver with an Rx mode and a standby mode that may tuned on to receive an EAS signal and where a receiving part instruction a processing part, upon detecting the signal and wake up from a standby mode to process the signal accordingly based on the information in the EAS signal (figs.11-16, [0261-0263] and [0280-0291]), as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made FINAL.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-10, 12, 14-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEIN (2014/0059594) in view of KIM et al (2015/0016453).
	As to claims 1-6, STEIN discloses processing emergency alert system messages and further discloses a receiving device (Server 10 or Client 10) comprising: 
Processing circuitry configured to: process the broadcast signal; and a processing part that processes the broadcast Signal that has been received (figs.1-9 and [0025-33]), server 4, 6 or client 10 receives broadcast signal “MPEG stream” of multimedia including emergency alert (EAS) signals; Service Provider “SP” 4 (digital radio, digital TV, etc. constructs data stream (multimedia content, EAS messages, etc.) broadcast to server 6 (S6: PC, STB, etc.,) or Client device 10 “CD” server S6 or CD may process all or some of the received streams; when in a standby state (non-subscribers), enter an active state on a basis of emergency alert wakeup information included in the broadcast signal that has been received ([0017], [0041-0049], [0055-0060] and [0077-0080]), a discovery program, that snoop (communicates message to initiate subscription of alert signals-wakeup process) clients to determines subscribers and non-subscribers and if not subscribes, initializes the client device to subscribe the client device to receive alert signals and new alerts signals accordingly, and  
in the active state, control presentation of emergency alert information on a basis of signaling acquired from the broadcast signal that has been received, and receiving setting information related to the emergency alert information, the signaling including identification of the emergency alert information, and an indication that the emergency alert information is new, updated, or cancelled, wherein the processing part acquire history information associated with the emergency alert information received in the past, and control presentation of the emergency alert information on a basis of the signaling, the setting information, and the history information and specific mode of operation (figs.3-9, [0067-0071], [0076-0092], ([0131-0145] and [0154-0158]), S6/CD receives in-band data stream in multi-formats via broadcast source for presentation on the basis of the EAS information various types CDs, decodes and processes the received signal to a desired format specific to device type on the LAN, generates a notification to all CDs (subscribers or non-subscribers) and renders the EAS accordingly; may advertising EAS messages or rendering current EAS messages and upon receiving an update or new EAS message, the CDs examines the received signal to determine if is new or update signal or if it is already displaying the EAS signal and based on the state of the signal, updates, discard, et., and renders the new EAS signal in a desired format as indicated within the received signal; CDs may receive the EAS in the desired format processed by S6; CDs further examines the current EAS signal being displayed may be stopped and discarded the EAS being rendered on the display based on the information within the received EAS signal; 
STEIN further discloses wherein the processing part identifies a series of the emergency alert information on a basis of identification information included in the signaling, and controls the presentation of the emergency alert information for each series that has been identified, wherein the receiving setting information includes at least a receiving setting related to a receiver of a target of the emergency alert information, a type of the emergency alert information, a priority of the emergency alert information, an event type of the emergency alert information, and a relevant area of the emergency alert information and wherein the history information includes at least a state and a display content of the emergency alert information received in the past, wherein the processing part compares information associated with the emergency alert information included in the signaling that has been received with the receiving setting information and the history information that have been recorded, and only in a case where a comparison result matches presentation conditions, the processing part presents the emergency alert information ([0076-0092], ([0131-0145] and [0154-0158]) stores history or previously received EAS, the CD examines the received EAS signal and renders accordingly (update, discard, render as new, etc.) before presentation.    
STEIN discloses the server/client devices examining EAS messages (some delay or standby state) with a data streaming updating, discarding, stopping display of current EAS message to display new, updates, etc., where the EAS maybe scrolling text, rolling, video, audio, etc. where the processing part controls the presentation of the emergency alert information on a basis of the signaling, the receiving setting information ([0067-0071], [0076-0092], ([0131-0145] and [0154-0158]), stores history or previously received EAS, BUT does not clearly discuss the receiving part instructing the processing part in the standby state to start on the basis of the EAS signal start information.  
However, in the same field of endeavor, KIM discloses a receiver with an Rx mode and a standby mode that may tuned on to receive an EAS signal and where a receiving part instruction a processing part, upon detecting the signal and wake up from a standby mode to process the signal accordingly based on the information in the EAS signal (figs.11-16, [0261-0263] and [0280-0291])
Hence it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KIM into the system of STEIN to reduce power consumption. 
	As to claim 7, STEIN further discloses using various transmission medium to transport the EAS frame as discussed above, BUT appears silent as to where the emergency alert start information is included in a frame of a physical layer, and the emergency alert information is included in Signaling in an upper layer.
	However, in the same field of endeavor, KIM further discloses where the emergency alert start information is included in a frame of a physical layer, and the emergency alert information is included in Signaling in an upper layer ([0011-0024], [0027-0030], [0090-0093] and [0111-0112])
Hence it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KIM into the system of STEIN to efficiently encode or format processing information with specific layer(s) of the data stream. 
	Claim 8 is met as previously discussed in claims 1-6.
	As to claim 9, STEIN further discloses configured as a television receiver or display and speaker ([0090-0094])
	As to claims 10, 12, 14-16, the claimed “A receiving method of a receiving device…” is composed of the same structure elements that where discussed with respect to claims 1-6.
	Claim 17 is met as previously discussed in claim 7.
	Claim 18 is met as previously discussed in claims 1-6.
	Claim 21 is met as previously discussed in claim 1. Note user profile is generate and store at the server to indicate desired alerts and it various settings.
	As to claim 22. STEIN further disclose wherein the signaling includes text of the emergency alert information ([0137-0138] and [0147-0158]).
	As to claim 23. STEIN further disclose wherein: the signaling includes access information for obtaining a media resource associated with the emergency alert information, and the processing circuitry is configured to obtain and control presentation of the media resource ([0086], [0137-0138], [0147-0158] and [0163-0169]).
	Claim 24 is met as previously discussed in claim 1

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                     


ANNAN Q. SHANG